DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 15, drawn to an apparatus, classified in A61B17/221.
II. Claims 16- 21, drawn to a method, classified in A61B17/12031.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a gastric sleeve for weight loss.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Katrina Hendrikson on 5/28/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1- 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16- 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 – ‘an expanded, wherein’ should be amended to - - an expanded state, wherein.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 1 – ‘wherein an edge of the aperture’ should be amended to - - the edge of the aperture - - since claim 3 depends off of claim 2 and claim 2 previously introduces an edge of the aperture.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 5- 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US Pub. No. 2015/0150672 A1).
Regarding claim 1, Ma discloses a treatment device, comprising:
an elongated member (105, 113) (Ps. [0043]- [0044], [0051] - - expandable member 113 and delivery member 105 are connected via joint 115 or all three are made from unitary piece of material) having a proximal portion and a distal portion configured to be positioned within a blood vessel at a treatment site at or near a thrombus (P. [0039]); and
a distal element (600, 122) (Fig. 10) (Ps. [0061]- [0062] - - substantially spherical braided flow restrictor) coupled to the distal portion of the elongated member (105, 113, 115) via a connection assembly (115) (Ps. [0043]- [0044], [0051] - - expandable member 113 and delivery member 105 are connected via joint 115 or all three are made from unitary piece of material), the distal element (600, 122) comprising an expandable mesh having a constrained state for delivery to the treatment site and an expanded state, wherein the distal element (600, 122) has an aperture at a distal portion thereof, and wherein the elongated member (105, 113) extends through the aperture (See Fig. 10) (P. [0061] - - since spherical flow restrictor surrounds a proximal portion of the expandable treatment member 113, Ma discloses an aperture),
wherein, in the expanded state (Fig. 10), the distal element (600, 122) is configured to expand into contact with the blood vessel wall at the treatment site and anchor and/or stabilize the elongated member within the blood vessel (Ps. [0039], [0057], [0069] - - since the distal element (600, 122) limits or restricts blood flow in the 
Regarding claim 2, Ma further discloses wherein an edge of the aperture is formed by the mesh (See Fig. 10) (Ps. [0061]- [0062] - - since braided spherical flow restrictor surrounds a proximal portion of the expandable treatment member 113, Ma discloses an aperture wherein an edge of the aperture is formed by the mesh or braid).
Regarding claim 3, Ma further discloses wherein an edge of the aperture is formed by the mesh around an entire perimeter of the aperture (See Fig. 10) (Ps. [0061]- [0062] - - since braided spherical flow restrictor surrounds a proximal portion of the expandable treatment member 113, Ma discloses wherein an edge of the aperture is formed by the mesh or braid around an entire perimeter of the aperture).
Regarding claim 5, Ma further discloses wherein the distal element (600, 122) is configured to rotate about the elongated member (105, 113) (See Fig. 10) (Ps. [0061]- [0062] - - since braided spherical flow restrictor surrounds a proximal portion of the expandable treatment member 113, the distal element (600, 122) is capable of rotating about the elongated member (105, 113)).
Regarding claim 6, Ma further discloses wherein the elongated member (105, 113) extends through at least a portion of a cavity of the distal element (600, 122) (See Fig. 10).
Regarding claim 7, Ma further discloses wherein the elongated member (105, 113) comprises an elongated tubular element having a lumen extending therethrough (See Fig. 10 - - expandable member 113 is an elongated tubular element having a lumen extending therethrough).
Regarding claim 9, Ma further discloses wherein a distal portion of the elongated tubular element (105, 113) is joined to a proximal portion of the connection assembly connection assembly (115) (See Fig. 1) (Ps. [0043]- [0044], [0051] - - expandable member 113 and delivery member 105 are connected via joint 115 or all three are made from unitary piece of material).
Regarding claim 11, Ma further discloses further comprising a coil (116, 118) (Fig. 1) (P. [0049] - - markers 116, 118 may be coils) positioned around a region of the elongated member (105, 113) that is distal to the connection assembly (115).
Claim(s) 1- 7 and 10- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sos (US Pub. No. 2015/0297251 A1).  Sos is cited in the IDS filed 12/07/20.
Regarding claim 1, Sos discloses a treatment device, comprising:
an elongated member (150) (Figs. 5A- 6A, 6C- 9A, 10A- 10D) having a proximal portion and a distal portion configured to be positioned within a blood vessel (BV) (Figs. 2A- 2K) at a treatment site at or near a thrombus (CL) (Figs. 2A- 3J); and
a distal element (110) (Figs. 1B- 1D, 2D- 2J, 4, 5B- 5D, 6C- 7A, 8A, 9A- 10D) coupled to the distal portion of the elongated member (150) via a connection assembly (130, 132, 134a, 134b) (Ps. [0057]- [0058] - - control wires 132, 134a, 134b may be coupled to the rim or ring 130, which is coupled to open proximal end 114 of the tubular mesh 110) , the distal element (110) comprising an expandable mesh having a constrained state (Figs. 1B, 5B) for delivery to the treatment site and an expanded state (Figs. 1C, 5C), wherein the distal element (110) has an aperture at a distal portion (116) 
wherein, in the expanded state (Figs. 1C, 5C), the distal element (110) is configured to expand into contact with the blood vessel wall (BV) at the treatment site and anchor and/or stabilize the elongated member (150) within the blood vessel (BV) (See Fig. 9A).
Regarding claim 2, Sos further discloses wherein an edge of the aperture is formed by the mesh (See Fig. 5B).
Regarding claim 3, Sos further discloses wherein an edge of the aperture is formed by the mesh around an entire perimeter of the aperture (See Fig. 5B).
Regarding claim 4, Sos further discloses wherein the mesh comprises filaments, and the filaments form the edge of the aperture (See Fig. 5B) (P. [0054]).
Regarding claim 5, Sos further discloses wherein the distal element (110) is configured to rotate about the elongated member (150) (P. [0066]).
Regarding claim 6, Sos further discloses wherein the elongated member (150) extends through at least a portion of a cavity of the distal element (110) (See Fig. 5B).
Regarding claim 7, Sos further discloses wherein the elongated member (150) comprises an elongated tubular element having a lumen extending therethrough (See Fig. 5B) (P. [0072] - - guidewire channel 150 has lumen extending therethrough).
Regarding claim 10, Sos further discloses further comprising a coil (197) (Figs. 10A- 10D) positioned around a region of the elongated member (150) that is proximal to the connection assembly (130, 132, 134a, 134b) (Ps. [0085] - [0086] - - spiral or helical configurations are interpreted as a coil).
Regarding claim 11, Sos further discloses further comprising a coil (197) (Figs. 10A- 10D) positioned around a region of the elongated member (150) that is distal to the connection assembly (130, 132, 134a, 134b) (Ps. [0085] - - during delivery, further comprising a coil (197) (Figs. 10A- 10D) positioned around a region of the elongated member (150) that is distal to the connection assembly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Pub. No. 2015/0150672 A1) in view of Loganathan et al. (US Pub. No. 2011/0202085 A1).  
Regarding claims 4 and 12- 15, Ma discloses the apparatus of claim 1, Ma further disclosing a distal element having a spherical shape (Fig. 10) that surrounds a portion of an elongated member and is braided (Ps. [0061]- [0062]).  Ma is silent regarding
(claims 4 and 12- 15) wherein the mesh comprises filaments.
However, Loganathan teaches a braid ball vascular embolic implant.  The braid ball taught by Loganathan is an equivalent structure to Ma’s braided sphere and is similarly deployed in a patient’s vasculature.  Further, it is noted that applicant’s 
(claim 4) wherein the mesh comprises filaments (12, 14) (Figs. 4, 7- 8, 14) (P. [0070] - - layers 12 and 14 comprise filaments), and the filaments (12, 14) form the edge of the aperture (18) (Figs. 2B, 4, 11, 13A- 13B) (P. [0048] - - braid layers 12 and 14 adjacent a distal fold 16 in the braid, which defines aperture 18 (also referred to herein as the hole or gap in the braid);
(claim 12) wherein the expandable mesh comprises a plurality of filaments (12, 14) (Figs. 4, 7- 8, 14) (P. [0070] - - layers 12 and 14 comprise filaments);
(claim 13) wherein each of the filaments (12, 14) has a first end and a second end opposite the first end, and wherein both the first and second ends of the filaments are fixed relative to one another at the connection assembly (30) (Figs. 1A, 2B, 4, 8, 9A- 10B) (P. [0048] - - because of distal fold 16 in the braid, defining the aperture, wherein both the first and second ends of the filaments are fixed relative to one another at the connection assembly (30) (See Fig. 4);
(claim 14) wherein each of the filaments (12, 14) terminate at only one end (30) of the distal element (10) (See Fig. 4 (P. [0048] - - because of distal fold 16 in the braid, defining the aperture, wherein both the first and second ends of the filaments are fixed relative to one another at the connection assembly (30) (See Fig. 4);
(claim 15) wherein the filaments (12, 14) form an opening (18) at an end of the distal element (10) (Fig. 4) opposite the only one end (30) (See Fig. 4) (P. [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to construct the braided sphere disclosed .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sos (US Pub. No. 2015/0297251 A1) in view of Groothuis et al. (US Pub. No. 2010/0228280 A1).
Regarding claim 8, Sos discloses the apparatus of claim 7, but Sos does not disclose that the elongated tubular element is a hypotube.  
However, Groothuis teaches a catheter (100) (Figs. 1, 3) with filters (130, 140) (Figs. 3- 5, 8- 10) configured to capture emboli in a patient’s bloodstream (P. [0044]), the catheter (100) including an elongated tubular element (110) (Figs. 1- 2, 4, 8- 10) with a guidewire lumen (118) (Figs. 1- 1(B))
(claim 8) wherein the elongated tubular element is a hypotube (P. [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elongated tubular element disclosed by Sos such that the elongated tubular element is a hypotube as taught by Groothuis because it would provide for decreasing stiffness along its length from a proximal end to a distal end (Groothuis - - P. [0038]).  The motivation for the modification would have been to allow for enhanced pushability through tortuous vessels (Groothuis - - P. [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chin (US Pat. No. 5,928,260);
Aboytes et al. (US Pub. No. 2009/0318892 A1);
Becking et al. (US Pub. No. 2014/0172001 A1);
Kleshinski et al. (US Pub. No. 2016/0008003 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771